Name: Decision No 3/95 of the Association Council, association between the European Communities and their Member States, of the one part, and Romania, of the other part of 19 December 1995 concerning the export of certain ECSC steel products from Romania to the Community
 Type: Decision
 Subject Matter: European Union law;  trade policy;  Europe;  iron, steel and other metal industries;  tariff policy
 Date Published: 1995-12-30

 Avis juridique important|21995D1230(05)Decision No 3/95 of the Association Council, association between the European Communities and their Member States, of the one part, and Romania, of the other part of 19 December 1995 concerning the export of certain ECSC steel products from Romania to the Community Official Journal L 325 , 30/12/1995 P. 0051 - 0064DECISION No 3/95 OF THE ASSOCIATION COUNCIL, association between the European Communities and their Member States, of the one part, and Romania, of the other partof 19 December 1995concerning the export of certain ECSC steel products from Romania to the Community(95/574/ECSC)THE ASSOCIATION COUNCIL, Whereas the Contact Group referred to in Article 11 of Protocol 2 of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, which entered into force on 1 February 1995 (1), met on 17 and 18 October 1995 to discuss trends in imports of ECSC products from Romania into the Community and recognized the need for an administrative procedure, having as its purpose the rapid provision of information on the trend of trade flows, in order to ensure that the attainment of the objectives of the Agreement will not be jeopardized; Whereas such an administrative procedure would help to increase transparency and avoid possible diversions of trade; Whereas the Contact Group therefore agreed to recommend to the Association Council established under Article 106 of the Agreement that the double-checking system introduced in 1995 by Association Council Decision No 2/95 (2) should be renewed for the period between 1 January and 31 December 1996; Whereas the Parties are desirous to promote the orderly and equitable development of trade in steel between the Community and Romania; Whereas the Association Council, having been supplied with all relevant information, has determined that the solution acceptable to the two Parties which least disturbs the functioning of the Agreement is the renewal of a double-checking system, without quantitative limits, for the import into the Community of certain steel products covered by the ECSC Treaty between 1 January and 31 December 1996, HAS DECIDED AS FOLLOWS: Article 1 1. For the period 1 January to 31 December 1996, imports into the Community of the products listed in Annex I originating in Romania shall be subject to the presentation of an import document conforming the model shown at Annex II issued by the authorities in the Community. 2. The classification of the products covered by this Decision is based on the tariff and statistical nomenclature of the Community (hereinafter called the 'combined nomenclature', or in abbreviated form 'CN'). The origin of the products covered by this Decision shall be determined in accordance with the rules in force in the Community. 3. For the period 1 January to 31 December 1996, imports into the Community of the iron and steel products listed in Annex I and which originate in Romania shall, in addition, be subject to the issue of an export document by the competent Romanian authorities. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document where shipped. Shipment is considered to have taken place on the date of loading onto the exporting means of transport. 4. The export document shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community. 5. Romania shall notify the Commission of the European Community of the names and addresses of the appropriate Romanian governmental authorities which are authorized to issue and to verify export documents together with specimens of the stamps and signatures they use. Romania shall also notify the Commission of any change in these particulars. 6. Certain technical provisions on the implementation of the double-checking system are set out in Annex IV. Article 2 1. Romania undertakes to supply the Community with precise statistical information on the export documents issued by the Romanian authorities pursuant to Article 1. Such information shall be transmitted to the Community by the end of the month following the month to which the statistics relate. 2. The Community undertakes to supply the Romanian authorities with precise statistical information on import documents issued by Member States in respect of the products listed in Annex I. Such information shall be transmitted to the Romanian authorities by the end of the month following the month to which the statistics relate. Article 3 If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the operation of this Decision. Such consultations shall be held promptly. Any consultations held under this Article shall be approached by both Parties in a spirit of cooperation and with a desire to reconcile the difference between them. Article 4 Any notices to be given hereunder shall be given: - in respect of the Community, to the Commission of the European Communities (DG I.D.2 and DG III.C.2), - in respect of Romania, to the Romanian Mission to the European Communities; and the Ministry of Trade of Romania. Article 5 This Decision shall be binding on both the Community and Romania which shall take the measures necessary to implement it. Article 6 This Decision shall enter into force on the date of signature. It shall apply with effect from 1 January 1996. Done at Brussels, 19 December 1995. For the Association CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 357, 31. 12. 1994, p. 12. (2) OJ No L 304, 16. 12. 1995, p. 40. ANNEX I ROMANIA List of products subject to double-checking (1996) 7202 11 207202 11 807202 99 117203 90 007206 10 007206 90 007208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907208 40 107208 40 907208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 13 007211 14 107211 14 907211 19 207211 19 907211 23 107211 23 517211 29 207211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 907216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107219 11 007219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907219 21 107219 21 907219 22 107219 22 907219 23 007219 24 007219 31 007219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907219 90 107220 11 007220 12 007220 20 107220 90 117220 90 317221 00 107221 00 907222 11 117222 11 197222 11 217222 11 297222 11 917222 11 997222 19 107222 19 907222 30 107222 40 107222 40 307225 11 007225 19 107225 19 907225 20 207225 30 007225 40 207225 40 507225 40 807225 50 007225 91 107225 92 107225 99 107226 11 107226 19 107226 19 307226 20 207226 91 107226 91 907226 92 107226 93 207226 94 207226 99 207227 10 007227 20 007227 90 107227 90 507227 90 957228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00 ANNEX II >REFERENCE TO A FILM> ANNEX III >REFERENCE TO A FILM> ANNEX IV ROMANIA TECHNICAL ANNEX ON THE DOUBLE-CHECKING SYSTEM 1. The export documents shall measure 210 Ã  297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp, and weighing not less than 25 g/m2. They shall be made out in English. If they are completed by hand, entries must be in ink and in printed script. These documents may comprise additional copies duly indicated as such. If the documents have several copies only the top copy is the original. This copy shall be clearly marked as 'original' and other copies as 'copies'. Only the original shall be accepted by the competent authorities of the Community as being valid for the control of export to the Community in accordance with the provisions of the double-checking system. 2. Each document shall bear a standardized serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements: - two letters identifying the exporting country as follows: RO, - two letters identifying the intended Member State of customs clearance as follows: BE = BelgiumDK = DenmarkDE = GermanyEL = GreeceES = SpainFR = FranceIE = IrelandIT = ItalyLU = LuxembourgNL = NetherlandsAT = AustriaPT = PortugalFI = FinlandSE = SwedenGB = United Kingdom- a one-digit number identifying the year, corresponding to the last figure in the respective year, e. g. 6 for 1996, - a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country, - a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance. 3. The export documents shall be valid for four months from the date of their issue. Export documents may be renewed or prolonged. 4. Since the importer needs to present the original export document when requesting an import document, export documents should, as fas as possible, be issued in respect of individual commercial transactions, not global contracts. 5. Romania need not show price information on the export document if there is a genuine need to protect commercial confidentiality. In such cases, box 9 of the export document should indicate the reason for not showing the price information and that it is available to the competent authorities of the Community on request. 6. Export documents may be issued after the shipment of the products to which they relate. In such cases they must bear the endorsement 'issued retrospectively'. 7. In the event of a theft, loss or destruction of an export document, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate of any such document so issued shall bear the endorsement 'duplicate'. The duplicate shall bear the date of the original export document. 8. The competent authorities of the Community shall be informed immediately of the withdrawal or modification of any export documents already issued and, where relevant, of the basis for such action.